Citation Nr: 0015916	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for multiple sclerosis.  A notice of disagreement 
was received in April 1998, and a statement of the case was 
issued in May 1998.  A substantive appeal was received in 
July 1998.  In May 1999, the claim was remanded by the Board 
for additional development.  


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
multiple sclerosis and any injury or disease suffered during 
his military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
multiple sclerosis is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Multiple sclerosis is presumed to have been incurred in 
service if manifest to a compensable degree within seven 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claims files include clear medical diagnoses of multiple 
sclerosis.  The essential question to be answered in the 
well-grounded analysis is whether there is also medical 
evidence suggesting a link between the veteran's multiple 
sclerosis and his military service.  

The veteran's service medical records are remarkable for 
diagnoses of paranoid schizophrenia.  He was subsequently 
discharged due to this disability.  However, the service 
medical records are silent as to complaints, treatment or a 
diagnosis involving multiple sclerosis.

The post-service medical records include reports from Thomas 
G. Skillmen, M.D., Allan R. Korb, M.D., Meyer Kaplan, M.D., 
Alexander Pollack, M.D., Craig W. Maumus, M.D., Michael E. 
Oliver, M.D., and VA outpatient treatment and examination 
reports, collectively dated between 1976 and 1999.  The 
earliest indication of a diagnosis of multiple sclerosis, as 
noted in a November 1999 VA outpatient treatment report, is a 
reference indicating that multiple sclerosis was diagnosed in 
1995.

The Board is unable to find that multiple sclerosis was shown 
during the veteran's service, or that multiple sclerosis 
became manifest to the required degree within the presumptive 
period.  In this case, the veteran was first noted to have 
multiple sclerosis, at the earliest, in 1995.  This is 
approximately 25 years after separation from service, and 18 
years after the expiration of the presumptive period.  In 
addition, the claims files do not otherwise include any 
medical opinion suggesting a link to service. Accordingly, 
there is no well-grounded claim of entitlement to service 
connection for multiple sclerosis.  38 U.S.C.A. § 5107(a). 

The Board acknowledges the veteran's statements that his 
multiple sclerosis became manifest to the required degree 
within the presumptive period.  In particular, he argues that 
treatment for various "neurological complaints" in the mid-
1970's are evidence of early multiple sclerosis, to include 
as reflected in records from Dr. Korb.  However, there is no 
medical evidence to suggest that such symptoms were related 
to multiple sclerosis.  In this regard, there are certain 
medical records dated in the 1970's and 1980's which document 
the veteran's various complaints, such as a feeling of 
weakness in the arms and tremors, but medical personnel did 
not render a diagnosis of multiple sclerosis.  For instance, 
the veteran underwent a private neurological examination by 
Allan R. Korb, M.D. in January 1975.  At that time, the 
veteran gave a history of vague aches and pains and weakness.  
Examination revealed no evidence of any neurological deficit.  
Dr. Korb's report did not report a diagnosis of multiple 
sclerosis, nor did it even mention multiple sclerosis as a 
possibility.  

The veteran contends that symptoms manifested within 7 years 
of discharge were indicative of multiple sclerosis and that 
his multiple sclerosis was not diagnosed in a timely manner 
due to his paranoid schizophrenia symptoms.  It appears that 
he may also be contending that he has multiple sclerosis as a 
result of being forcibly drugged by Criminal Investigation 
Division agents during his service in Vietnam.  However, as 
previously stated, the medical evidence does not show that 
the veteran's multiple sclerosis became manifest to a 
compensable degree within the presumptive period, and while 
the veteran is certainly competent to report his symptoms, 
matters of medical diagnosis and opinions as to etiology must 
be rendered by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
diagnosis of multiple sclerosis during service or within 7 
years of service, nor is there otherwise any medical opinion 
relating his currently diagnosed multiple sclerosis to 
service or suggesting that symptoms reported within 7 years 
of service were manifestations of his multiple sclerosis. 

The Board has considered the article submitted by the 
veteran, received in June 1999, concerning a federal lawsuit 
involving a VA medical facility which had failed to diagnose 
the heart disorder of another veteran in a timely manner.  
The court in that case apparently determined that VA should 
have administered additional tests which would have resulted 
in a diagnosis of heart disease, and awarded a judgment to 
the plaintiffs.  This article is apparently submitted in 
support of the veteran's argument that VA failed to diagnose 
his multiple sclerosis in a timely manner, and that if they 
had done so, his multiple sclerosis would have been shown to 
become manifest to the required degree within the presumptive 
period.  However, the article discusses a veteran who had 
heart disease, not multiple sclerosis, and there do not 
appear to be any significant similarities between that 
veteran's case and this veteran's medical history.  
Therefore, the Board declines to find that this article is 
sufficient to render the claim well grounded.  See Sacks v. 
West, 11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).

As a final matter, the Board has considered the veteran's 
assertion that he should be afforded an examination by an 
independent medical review source" to determine the date of 
onset of his multiple sclerosis.  To the extent he may have 
intended to request review of his claim by an independent 
medical examiner, the Board notes that while it is true that 
VA's duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991), it is well established that 
the submission of a well-grounded claim is a prerequisite to 
the triggering of the duty-to-assist obligation under 38 
U.S.C.A. § 5107(a).  Schroeder v. West, No. 99-7103 (Fed.Cir. 
May 18, 2000); Epps v. Gober, 126 F.3d 1464 (1997).  
Accordingly, in light of the veteran's failure to submit a 
well-grounded claim, VA has no duty to obtain a medical 
opinion.  

By this decision, the Board is informing the veteran that 
medical evidence is required to well ground a claim based on 
multiple sclerosis.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

